Citation Nr: 0211250	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  99-23 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for anemia from 
internal bleeding, secondary to service-connected disability 
of lumbosacral strain.

2.  Entitlement to a rating higher than 20 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from March 1946 to August 
1947 and from August 1953 to August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO decisions in April 1998 and January 
2001 which, in pertinent part, denied service connection for 
anemia from internal bleeding, secondary to service-connected 
disability of lumbosacral strain, and denied an increased 
rating in excess of 20 percent for lumbosacral strain.
 

FINDINGS OF FACT

1.  The veteran did not develop anemia in service or for many 
years thereafter, and this condition was not caused or 
permanently worsened by his service-connected lumbosacral 
strain.  

2.  The veteran's lumbosacral strain is manifested by no more 
than moderate limitation of motion and moderate lumbosacral 
strain. 


CONCLUSIONS OF LAW

1.  Anemia was not incurred or aggravated by active service, 
and is not proximately due to or the result of service-
connected lumbosacral strain.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303, 3.310 (2001).

2.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from March 1946 to August 
1947 and from August 1953 to August 1956.  Service medical 
records reveal treatment for low back pain.  The veteran's 
initial separation examination, performed in July 1947, noted 
a diagnosis of mild lumbosacral strain.  The final separation 
examination, performed in August 1953, noted findings of a 
normal spine.  No anemia was shown in service or for many 
years later.

In June 1948, the RO issued a decision that granted service 
connection for lumbosacral strain and assigned a 
noncompensable rating.

The veteran's post-service medical records reveal treatment 
for a variety of conditions.  A complete blood count, 
performed in June 1965, revealed no abnormalities.  In April 
1983, the veteran received treatment for atherosclerotic 
heart disease with angina pectoris, essential hypertension, 
diabetes mellitus, and a urinary tract infection.  A complete 
blood count performed at that time was normal.  

In July 1987, the RO issued a decision increasing the rating 
assigned to the veteran's lumbosacral strain from 0 to 20 
percent.

A treatment report, dated in November 1993, noted an 
assessment of anemia, suggestive of blood loss.  The report 
indicated that the veteran was on a non-steroidal anti-
inflammatory drug (NSAID) for treatment of his degenerative 
joint disease.  (Medical records note he had degenerative 
joint disease of multiple joints.)  The report also 
recommended that he avoid use of NSAIDs.  

A magnetic resonance imaging (MRI) examination of the spine 
was conducted in May 1996 and revealed disc bulging in the 
lumbosacral spine at L3-L4 and L4-L5 producing neural 
foraminal narrowing.  

A treatment report, dated in July 1997, noted an assessment 
of a probable gastrointestinal blood loss with a previous 
history of similar anemia/blood loss in the remote past.  An 
esophagogastroduodenoscopy (EGD) and barium enema were 
performed, and the results were negative.  A colonoscopy 
showed only two small rectal polyps and internal hemorrhoids, 
which were treated conservatively with sitz baths, Tuck pads 
and iron supplements.  A treatment report, dated in August 
1997, noted that a complete blood count revealed a very good 
HCT reading.  

In December 1997, the veteran filed a statement claiming 
service connection for anemia, secondary to his medication 
for service-connected lumbosacral strain.  Specifically, he 
alleges that medications have caused internal bleeding and 
the anemia. 

In February 1998, the veteran underwent a neurological 
consultation.  The report noted that the veteran was able to 
stand on his toes and heels.  He was able to bend to a 
horizontal position, but unable to touch his toes.  Strength 
in the upper and lower extremities was full and 
proprioception was normal.  Reflexes were absent at the knees 
and ankles.  Straight leg raising aggravated the veteran's 
low back pain.  The examiner concluded that the veteran's 
lower back pain appears to be mechanical in nature and 
probably due to degenerative disc disease.  The examiner also 
noted that he appears to have peripheral neuropathy on the 
basis of his diabetes.

In August 1998, the Board issued a decision that denied 
service connection for degenerative disc disease of the 
lumbar spine, secondary to service-connected lumbosacral 
strain, and denied an increase in a 20 percent rating for 
lumbosacral strain.  

In March 1999, the veteran filed a new claim for an increased 
rating for lumbosacral strain.

In November 2000, a VA examination of the spine was 
conducted.  The report noted the veteran's complaints of a 
dull aching pain across his lumbosacral spine, which radiated 
down the posterior aspect of both lower extremities to the 
knees.  He said the pain is severe at times and was 
aggravated by running, digging, and heavy lifting.  The 
veteran also reported occasional numbness and tingling in 
both buttocks, but no history of any radicular type 
paresthesia in either lower extremity.  Physical examination 
revealed a normal gait and the ability to stand on heels and 
toes without difficulty.  The spine was level and straight.  
The spine exhibited forward flexion to 50 degrees before 
pain.  Other ranges of motion were 50 percent of normal.  A 
sciatic stretch test and Patrick's test were normal.  
Reflexes, sensation and circulation were intact throughout 
both lower extremities.  X-ray examination of the lumbosacral 
spine was essentially normal for the patient's age, with 
small osteophytes protruding from the anterior positions of 
the second through fifth lumbar vertebrae.  The report 
concluded with a diagnosis of early degenerative arthritis of 
the lumbosacral strain.
 
II.  Analysis

The file shows that through correspondence, the rating 
decisions, the statements of the case, and supplemental 
statements of the case, the RO has notified the veteran of 
the evidence necessary to substantiate his claims.  Pertinent 
medical records have been obtained, and a VA examination has 
been provided where warranted.  The Board finds that the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and the related companion VA regulation, have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

A.  Service Connection for Anemia

The veteran is claiming service connection for anemia.  
Specifically, he alleges that this condition is the result of 
medications he has taken for his service-connected 
lumbosacral strain.

Service connection may be established for disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability.  38 C.F.R. § 
3.310(a).

Anemia is first noted in 1993, over thirty years after the 
veteran's service.  A 1993 treatment report noted an 
assessment of anemia.  The report also indicated that the 
veteran was taking a NSAID, and noted that he should avoid 
their use.  Subsequent treatment reports beginning in 1997 
note an assessment of anemia.  A 1997 treatment report noted 
an assessment of probable gastrointestinal blood loss.  An 
EGD and barium enema were conducted and found to be negative.  
A treatment report in 1997 noted that a complete blood count 
revealed a very good HCT reading.  

The evidence shows the veteran did not have anemia in service 
or for many years thereafter, and the condition is not 
related to service.  Direct service connection is not 
warranted.  Despite the veteran's contentions that his anemia 
is related to the treatment he received for his service-
connected lumbosacral strain, as a layman he has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  It is questionable whether the veteran has chronic 
anemia, as opposed to transient findings of anemia.  In any 
event, the evidence does not suggest a causal relationship 
between the veteran's use of NSAIDs and anemia; it simply 
indicates a recommendation that he avoid their use.  
Moreover, the veteran's use of NSAIDs was for non-service-
connected degenerative joint disease of multiple joints, not 
for service-connected lumbosacral strain.  The competent 
medical evidence does not indicate that service-connected 
lumbosacral strain (or medication taken for such condition) 
caused or permanently worsened anemia.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet.App. 439 (1995).

As the preponderance of the evidence is against the claim for 
service connection for anemia, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Increased Rating for Lumbosacral Strain

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's lumbosacral strain is currently rating 20 
percent disabling.

Limitation of motion of the lumbar spine is rated 20 percent 
when moderate and 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

Lumbosacral strain is rated 20 percent when there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation is assigned for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

In an August 1998 final Board decision, service connection 
for degenerative disc disease of the lumbosacral spine was 
denied.  Impairment from this and the veteran's other non-
service-connected conditions may not be considered when 
rating his service-connected lumbosacral strain.  38 C.F.R. 
§ 4.14.  The August 1998 Board decision also denied an 
increase in a 20 percent rating for lumbosacral strain, and 
since then the veteran has again claimed an increased rating.

The veteran's most recent VA examination, performed in 
November 2000, noted his complaints of dull aching pain 
across the lumbosacral spine.  Physical examination revealed 
a normal gait and the ability to stand on heels and toes 
without difficulty.  The veteran's spine was level and 
straight.  The spine exhibited forward flexion to 50 degrees 
before complaints of pain.  Other ranges of motion of the 
spine were 50 percent of normal.  Sciatic stretch and 
Patrick's test were normal, as were the veteran's reflexes, 
sensation and circulation in the lower extremities.  X-ray 
examination of the lumbosacral spine was essentially normal 
for the patient's age.  The report concluded with a diagnosis 
of early degenerative arthritis of the lumbosacral strain. 

The reported range of motion of the lumbar spine indicates no 
more than moderate limitation of motion, even when the 
effects of pain are considered (38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995)), and such supports 
no more than a 20 pecent rating under Code 5292.  With regard 
to Code 5295, the recent evidence shows no more than moderate 
lumbosacral strain, supporting no more than a 20 percent 
rating. A higher rating under this code is not warranted, as 
the evidence does not show severe lumbosacral strain, as 
described in this code.  There is no listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

A review of the evidence reflects that the veteran's 
treatment in recent years has focused upon his non-service-
connected problems.  No actual increase in pathology of the 
service-connected lumbosacral strain is documented.  The 
Board concludes that the veteran does not meet the criteria 
for a rating higher than 20 percent for lumbosacral strain.  

The preponderance of the evidence is against the claim for an 
increase in the 20 percent rating for lumbosacral strain.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied. 38 U.S.CA. § 5107(b); Gilbert, supra.


ORDER

Service connection for anemia from internal bleeding, 
secondary to service-connected disability of lumbosacral 
strain, is denied.

Entitlement to a rating higher than 20 percent for 
lumbosacral strain is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

